GARRISON, Judge.
Plaintiff filed this action seeking damages for an alleged interference with a natural predial servitude of drain arising from the situation of estates and the natural flow of surface waters as mandated by C.C. Art. 655, as revised by Acts of 1977, No. 514 § 1, formerly numbered 660. Plaintiff claimed that the defendant elevated its estate approximately two feet which caused the natural flow of water to reverse and flood her estate. At trial, the district court granted defendant’s motion for a directed verdict dismissing plaintiff’s case. From that judgment which we now affirm, the plaintiff appealed.
If Mrs. Delaneuville had carried her burden of proof in showing that a natural servitude of drain had previously existed in her favor, then she would be entitled to relief under Art. 655. Plaintiff, however, failed to establish that a servitude of drain had ever existed in her favor. In fact, plaintiff’s own witnesses indicated that Mrs. Delaneuville’s property was subject to general flooding some 40 years prior to the acquisition of the neighboring estate by Reserve Telephone Co. Accordingly, the trial judge properly granted defendant’s motion for a directed verdict and the judgment is affirmed.

AFFIRMED.